UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4591


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR MENDOZA-MONTIEL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:09-cr-00126-f-4)


Submitted:   September 25, 2012           Decided:   October 12, 2012


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Dhamian A. Blue, BLUE STEPHENS & FELLERS LLP, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Victor Mendoza-Montiel pled guilty pursuant to a plea

agreement to conspiracy to possess with intent to distribute

five kilograms or more of cocaine, 21 U.S.C. § 846 (2006), and

possession     of   a   firearm    during     and    in     relation    to    a   drug

trafficking crime, 18 U.S.C. § 924(c)(1), (2) (2006).                        Counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),   asserting     there     are   no   appealable       issues.        Mendoza-

Montiel was given the opportunity to file a pro se supplemental

brief, but did not do so.          The Government did not file a brief,

but did file a motion to dismiss the appeal based upon Mendoza-

Montiel’s agreement to waive his right to appeal his sentence.

We affirm in part and dismiss in part.

             Mendoza-Montiel entered into a plea agreement in which

he agreed to:

      waive knowingly and expressly all rights, conferred by
      18 U.S.C. § 3742, to appeal whatever sentence is
      imposed, including any issues that relate to the
      establishment   of   the  advisory  Guideline   range,
      reserving only the right to appeal from a sentence in
      excess of the applicable advisory Guideline range that
      is established at sentencing[.]

A   criminal   defendant    may    waive     the    right    to   appeal     if   that

waiver is knowing and intelligent.             United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                 Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during a plea colloquy performed in accordance

                                         2
with Rule 11, the waiver is both valid and enforceable.                             United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).                          Whether a

defendant validly waived his right to appeal is a question of

law this Court reviews de novo.                      United States v. Blick, 408

F.3d 162, 168 (4th Cir. 2005).                     Where the Government seeks to

enforce      an    appeal     waiver    and       there   is    no   claim     that      the

Government breached its obligations under the plea agreement,

this Court will enforce the waiver if the record establishes

that (1) the defendant knowingly and intelligently agreed to

waive the right to appeal, and (2) the issue being appealed is

within the scope of the waiver.                   Id. at 168 & n.5.

              Upon      our   review    of    the     record,     we    conclude      that

Mendoza-Montiel voluntarily and knowingly agreed to waive his

right to appeal his sentence, which was confirmed during the

Rule    11    hearing.         We    further       conclude     that    there      are    no

meritorious issues concerning the sentence that fall outside the

scope of the appeal waiver.                   Because the Government seeks to

enforce the waiver, we dismiss that part of the appeal from the

sentence.

              Because     Mendoza-Montiel           did   not   waive    his    right     to

appeal his convictions, we have reviewed the record and the Rule

11     proceeding       and   find     no     meritorious       issues       for    appeal

concerning        his   two   convictions.           Accordingly,       we   affirm      the

convictions.

                                              3
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal concerning the convictions.            Accordingly, we grant the

Government’s motion to dismiss and dismiss in part and affirm in

part.     We deny counsel’s motion to withdraw at this time.           This

court requires that counsel inform Mendoza-Montiel in writing of

his right to petition the Supreme Court of the United States for

further review.     If he requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   renew   his   motion   for    leave   to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on Mendoza-Montiel.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




                                    4